Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-15 are pending in this application.

Drawings
The drawings received on 6/24/2021 are accepted for examination purposes.  

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/24/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “connector identifier module” in claims 1-10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
Connector identifier module corresponds to a non-volatile memory such as an EEPROM that is connected to the circuit board and contains a unique connector identifier ID_n [PG Publication: par 0022]
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Best et al. (US-6,181,885).
As to Claim 1, Best teaches ‘A system comprising: a number of sub-assemblies having a functional identifier [Abstract, col 2, lines 7-25 – printer includes sub-units each being allocated operating data to function-relevant operating conditions]; a communications network coupled to a controller, the communications network having a plurality of connectors each for connecting to a said sub-assembly [col 2, line 66-col 3, line 9, col 6, lines 15-30 – CAN (Controller Area Network) bus connected to device controller and with plug connection of identification unit secured to developer station (i.e. sub-unit) that is interchangeable], a connector identifier module associated with each connector and arranged to signal a unique connector identifier to a sub-assembly connected to the connector; wherein the or each sub-assembly is arranged to transmit the unique connector identifier signalled from the respective connector identifier module together with a functional identifier associated with the sub-assembly to the controller [col 3, lines 28-51, col 5, lines 18-53, col 6, lines 15-30, col 7, lines 8-28 – sub-unit contains a non-volatile memory with identification unit in which both identification data as well as operating data of the sub-unit are stored by assignment, where the developer station’s aging condition, operating conditions and identification data such as type of developer station is automatically called from the non-volatile memory via the device controller to enable exact tracking of operating conditions and malfunctions for each interchangeable sub-unit]’.  

As to Claim 2, Best teaches ‘wherein each unique connector identifier is associated with a location within the system [col 5, lines  6-17, 38-53, col 7, lines 30-64, col 8, lines 23-45, col 9, lines 19-45 – a first data type is thereby an identification number (i.e. unique connector identifier) of the developer station, where when the ID number is known, station-specific data can already be stored in the main module (i.e. identification unit secured to developer station sub-unit)]’.  

As to Claim 3, Best teaches ‘wherein each functional identifier corresponds to a functional capability of the associated sub-assembly [col 5, lines  6-17, 38-53, col 7, lines 30-64, col 8, lines 23-45, col 9, lines 19-45 – a first data type is thereby an identification number of the developer station, where when the ID number is known, station-specific data such as function-relevant operating conditions (i.e. functional identifier) can already be stored in the main module (i.e. identification unit secured to developer station sub-unit)]’.  

As to Claim 4, Best teaches ‘wherein the unique connector identifier is stored in non-volatile memory in the connector and accessible to the sub-assembly when connected to the connector [col 5, lines  6-17, 38-53, col 7, lines 30-64, col 8, lines 23-45 – a first data type is thereby an identification number (i.e. unique connector identifier) of the developer station in the identification unit secured to developer station sub-unit including an EEPROM]’. 
 
As to Claim 5, Best teaches ‘wherein the unique connector identifier is stored in non-volatile memory in the system adjacent the connector and accessible to the sub-a first data type is thereby an identification number (i.e. unique connector identifier) of the developer station in the identification unit secured to developer station sub-unit including an EEPROM and in communication with device controller]’.  

As to Claim 6, Best teaches ‘wherein the unique connector identifier is signalled to the sub-assembly from the connector identifier module using near field communications [col 2, lines 16-25, col 3, lines 46-52, col 10, line 63-col 11, line 7 – toner container is provided with a chip card that contains EEPROM, drive IC and antenna to perform wireless data transfer with identification unit]’.  

As to Claim 7, Best teaches ‘wherein the communications network comprises cables serially connecting each connector to the controller, and cables for connecting each connector to a sub-assembly [col 5, lines 38-53, col 10, line 63-col 11, line 7 – CAN bus couples identification unit secured on developer station to device controller via a cable connection]’.  

As to Claim 8, Best teaches ‘wherein the controller is arranged to associate the or each sub-assembly with a location in the system using the respective unique connector identifier and functional identifier sent from each sub-assembly [col 5, lines  6-17, 38-53, col 7, lines 30-64, col 8, lines 23-45, col 9, lines 19-45 – a first data type is thereby an identification number (i.e. unique connector identifier) of the developer station, where when the ID number is known, station-specific data such as function-relevant operating conditions (i.e. functional identifier) can already be stored in the main module (i.e. identification unit secured to developer station sub-unit)]’.  

As to Claim 9, Best teaches ‘wherein the controller is arranged to exchange control signals with the associated sub-assemblies in order to control operation of the printer system [col 5, lines 38-53, col 10, line 63-col 11, line 7 – CAN bus couples identification unit secured on developer station to device controller via a cable connection for exchanging data]’.  

As to Claim 10, Best teaches ‘wherein the system is a printer system [col 2, lines 7-12 – interchangeable sub-units provided in plurality of printers or copier devices]’.  

As to Claim 11, Best teaches ‘A sub-assembly for a printer system having a communications network having a plurality of connectors coupled to a controller, the sub-assembly comprising: a processor and a memory having processor executable instructions and a functional identifier [Abstract, col 2, lines 7-25, col 3, lines 28-51 – sub-units of a printer contains a non-volatile memory each being allocated operating data to function-relevant operating conditions], the instructions arranged to control the processor to: receive a unique connector identifier from a connector identifier module associated with said connector; transmit an automatic identification message to the controller using the connector, the message comprising the functional identifier and the received unique connector identifier [col 3, lines 28-51, col 5, lines 18-53, col 6, lines 15-30, col 7, lines 8-28 – sub-unit contains a non-volatile memory with identification unit in which both identification data as well as operating data of the sub-unit are stored by assignment, where the developer station’s aging condition, operating conditions and identification data such as type of developer station is automatically called from the non-volatile memory via the device controller to enable exact tracking of operating conditions and malfunctions for each interchangeable sub-unit]’.  

As to Claim 12, Best teaches ‘wherein the unique connector identifier is received using a cable connected to the connector or using near field communications [col 2, lines 16-25, col 3, lines 46-52, col 9, lines 19-45, col 10, line 63-col 11, line 7, col 11, lines 21-32 – toner container is provided with a chip card that contains EEPROM, drive IC and antenna to perform wireless data transfer with identification unit and device controller or with plugged connections to CAN bus]’.  

As to Claim 13, Best teaches ‘A method of operating a system arranged to couple with a plurality of sub-assemblies; the method comprising: signalling a unique connector identifier to a said sub-assembly coupled to the system, the unique connector identifier associated with a location within the system; receiving the signalled unique connector identifier and a functional identifier from a sub-assembly coupled to the system [col 3, lines 28-51, col 5, lines 18-53, col 6, lines 15-30, col 7, lines 8-28 – sub-unit contains a non-volatile memory with identification unit in which both identification data as well as operating data of the sub-unit are stored by assignment, where the developer station’s aging condition, operating conditions and identification data such as type of developer station is automatically called from the non-volatile memory via the device controller to enable exact tracking of operating conditions and malfunctions for each interchangeable sub-unit]; associating the sub-assembly with the location within the system using the unique connector identifier and the functional identifier [col 5, lines  6-17, 38-53, col 7, lines 30-64, col 8, lines 23-45, col 9, lines 19-45 – a first data type is thereby an identification number (i.e. unique connector identifier) of the developer station, where when the ID number is known, station-specific data such as function-relevant operating conditions (i.e. functional identifier) can already be stored in the main module (i.e. identification unit secured to developer station sub-unit)]’.  

As to Claim 14, Best teaches ‘wherein signaling the unique connector identifier to the sub-assembly comprises electrically connecting the sub-assembly to a connector or transmitting the unique connector identifier from the connector using near field communications, wherein the connector is associated with a location within the printer system [col 2, lines 16-25, col 3, lines 46-52, col 9, lines 19-45, col 10, line 63-col 11, line 7, col 11, lines 21-32 – toner container is provided with a chip card that contains EEPROM, drive IC and antenna to perform wireless data transfer with identification unit and device controller or with plugged connections to CAN bus including identification numbers and station-specific data]’.  

As to Claim 15, Best teaches ‘comprising indicating whether the sub-assembly belongs at the location [col 5, lines 38-53, col 7, lines 30-64, col 8, lines 23-45, col 9, lines 19-45 – determining if the developer station data memory is recognized (i.e. developer station present or malfunctioned)]’.

Conclusion
The prior art of record
a. US Patent No.		6,181,885
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
b. US Patent No.		6,931,355
c. JP Patent No.		10-149065A


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIYA J CATO whose telephone number is (571)270-3954. The examiner can normally be reached M-F, 830-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571.272.7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIYA J WILLIAMS/Primary Examiner, Art Unit 2677